Per Curiam.
The evidence was sufficient to sustain the verdict of manslaughter, and defendant’s motions of nonsuit were properly overruled. The statements of James Dunlap to the officers that his uncle shot him were incompetent as dying declarations because the State had failed to show that at the time of making them James Dunlap “had full apprehension of his danger (of death), . . .” Stansbury, N. C. Evidence, 2d Ed., § 146 (1963). Although erroneously admitted, the statements do not entitle defendant to a new trial since they were in nowise prejudicial to him. The identity of the man who shot deceased was never in doubt or dispute. Defendant himself testified that he shot James Dunlap. “The admission of testimony cannot be held prejudicial when defendant thereafter makes an admission of the same import.” 1 Strong, N. C. Index, Criminal Law § 162 (1962 Supplement).
*303Defendant’s third assignment of error relates to a written statement signed by the witness Hunter, which the State offered in evidence to corroborate him. The statement was admitted over defendant’s objection, but the judge later struck it and told the jury not to consider it. This statement was competent for the purpose for which it was admitted. The court’s instruction to the jury not to consider it cannot be held to be prejudicial.
In the trial below, we find
No error.